United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52998 Imprimis Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 45-0567010 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 437 S. Hwy 101, Suite 209 Solana Beach, CA (Address of principal executive offices) (Zip code) (858) 433-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company þ Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court. Yeso Noo As of November 13, 2012, 33,859,627 shares of the registrant’s common stock, $0.001 par value, were outstanding. IMPRIMISPHARMACEUTICALS, INC. (A Development Stage Company) Table of Contents Page Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 Part II OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6. Exhibits 42 Signatures 43 2 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) IMPRIMIS PHARMACEUTICALS, INC. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Deferred offering costs - Total current assets Furniture and equipment, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Accounts payable - related party - Accrued Phase 3 expenses Accrued payroll - Deferred revenue - Notes payable and accrued interest - related party - Convertible note payable and accrued interest - Total current liabilities Commitments and contingencies STOCKHOLDERS' EQUITY (DEFICIT) Series A convertible preferred stock, $0.001 par value, 10 shares authorized, none and 10 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively - - Common stock, $0.001 par value, 395,000,000 shares authorized, 33,859,627 and 1,987,601 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 IMPRIMIS PHARMACEUTICALS, INC. (A Development Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For The Three Months Ended September 30, For The Three Months Ended September 30, For The Nine Months Ended September 30, For The Nine Months Ended September 30, For the Period From July 24, 1998 (Inception) through September 30, Revenues: License revenues $
